Citation Nr: 0830488	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  07-13 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for skin disability, to 
include scarring alopecia.  

2.  Entitlement to service connection for right foot 
disability.  

3.  Entitlement to service connection for left foot 
disability.   


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The appellant reportedly served in the Army Reserves from 
February 1981 to September 2005; a DD Form 214 shows she had 
Active Duty for Training (ACDUTRA) from May 1982 to July 1982 
and indicates she had prior active service of 1 month and 27 
days of unspecified dates.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  The appellant and her spouse 
testified at a Board hearing held at the RO in February 2008.  
At the hearing, the appellant received assistance from a 
representative of the Arkansas Department of Veterans 
Affairs, but there is no documentation in the claims file 
showing the appellant has made a formal appointment of a 
representative.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking service connection for skin 
disability, right foot disability, and left foot disability, 
which she contends are related to ACDUTRA periods.  

Service connection my be established for disability resulting 
from personal injury suffered or disease contracted in line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  "The term 'active 
military, naval, or air service' includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty for training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) 
(West 2002).  It follows that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated while performing ACDUTRA or injury 
incurred or aggravated while performing inactive duty for 
training.  38 U.S.C.A. §§ 101(24), 1110, 1131; see McManaway 
v. West, 13 Vet. App. 60, 67 (1999) quoting Brooks v. Brown, 
5 Vet. App. 484, 485 (1993) (discussing 38 U.S.C. § 101(24) 
and § 1131 and stating that the law "permits service 
connection for persons on inactive duty [training] only for 
injuries, not diseases, incurred or aggravated in line of 
duty").  

The appellant contends that prolonged exposure to the sun 
while on ACDUTRA aggravated her skin disability, and those 
periods when she was exposed to the sun included the period 
of ACDUTRA in 1982 as well as later periods.  At the hearing, 
she referred sun exposure during later ACDUTRA and in 
particular recalled that she had a period of one month of 
ACDUTRA at Fort Riley in 2001.  She testified that her duties 
required her to be exposed to the direct sunlight, which she 
says aggravated her condition and made it get worse.  She 
also testified that her skin condition had become 
progressively worse in the last few years and was to the 
point where she actually lost all of her hair in 2001.  

Records from private physicians show that in October 1999 the 
appellant was seen with a lesion in her right ear, which she 
reported had been there for a couple years and would not go 
away.  In November 1999, she was seen by a dermatologist who 
reported that findings were probably discoid lupus 
erythematous of the right cochlea of the ear.  The appellant 
refused a biopsy at that time, and the dermatologist 
prescribed sunscreen and ointment stating she should cover 
all exposed areas, especially her ears while outdoors.   In a 
letter dated in March 2001, a dermatologist said laboratory 
indications were erosive lichen planus, and he prescribed 
Dexamethasone.  In an October 2001 letter, the dermatologist 
said the appellant's erosive lichen planus of the scalp was 
stable, but said she should return if she had new lesions or 
the present area of scarring started to increase in size or 
became tender.  Records from the appellant's family physician 
show that in October 2002 he noted the appellant had hair 
loss, and in November 2002 he wrote a letter stating the 
appellant's lichen planus of the scalp was chronic and caused 
hair loss.  He stated he thought it would be reasonable for 
her to be able to wear a wig as a member of the Armed Forces 
if it did not interfere with her duties.  

Later records from a different dermatologist show that in 
2006 and 2007 the appellant continued to be seen for scarring 
alopecia and severe pruritis to her ears.  In an October 2007 
letter, it was noted that examination in August 2007 revealed 
severe scarring alopecia with hypopigmentation to her scalp.  
Punch biopsy showed severe advanced scarring alopecia 
consistent with lupus and possibly lichen planopilaris.  It 
was noted the appellant never went without a wig due to the 
severe disfiguring comesis of the condition.  It was also 
noted that there was a lengthy discussion with the appellant 
of the need for her to avoid sun exposure and to use sun 
protection when in the sun.  Topical steroids, steroid 
shampoos, and Derma Smoothe FS oil were prescribed.   

Available service medical records show that in June 1981 the 
appellant was seen with complaints of blisters on her ankles 
for the past week.  She was sent to a clinic where she was 
seen two days later.  It was reported that the appellant 
complained of blisters on her left foot for the past week.  
On examination, there was a small hard area on the anterior 
of the left foot with no swelling.  Assessment was deferred, 
and the plan was that the appellant be sent to podiatry for 
evaluation of her feet.  Available records do not include the 
report of any podiatry clinic visit or consultation at that 
time.  

Later service medical records show that in May 1990, the 
appellant was seen with complaints regarding her right small 
toe.  She reported right fifth digit pain starting that 
morning after a direct trauma.  The examiner noted a corn of 
the fifth digit; he said there was no swelling, but there was 
tenderness.  The assessment was corn of the fifth digit, 
right foot.  She was seen in the podiatry clinic two days 
later.  The examiner noted hyperkeratosis on the dorsum of 
the fifth digit of the right foot.  The fifth digit was in 
adduction-varus on weight bearing, and there was flexor 
contracture, MTJ (midtarsal joint).  At a quadrennial 
examination in January 1993 and at a quintennial examination 
in December 1997, examiners evaluated the appellant's feet as 
normal.  

Records from the appellant's private physician show she was 
seen in September 2001 after having hurt her right foot.  The 
appellant said she had been seen in the emergency room and 
was told she might have had a hairline fracture.  The 
physician said he believed the fifth toe was fractured, and 
he said there was a lot of soft tissue injury and possibly 
some traumatic arthritis.  His assessment was fractured 
metatarsal, traumatic arthritis to foot.  In the report of 
X-rays of the right foot on the same date in September 2001, 
the radiologist said the possibility of recent or old 
fracture of the fifth digit of the right foot was not 
excluded, especially since the digit appeared to have soft 
tissue swelling.  

Records from a private podiatrist show that in November 2006 
the appellant presented with a chief compliant of painful 
lesions at the PIPJ (proximal interphalangeal joint) right 
fifth toe and plantar left heel.  She reported these had been 
present for close to 20 years.  The appellant stated that 
when she was on active duty she was told she needed to have 
an arthroplasty performed on the fifth digit and that it 
would involve breaking her toe.  She said she was worried 
about this and never had anything done although it had 
continued to plague her for years.  It was noted that the 
appellant had a large prominence off the base of the distal 
phalanx and head of the proximal phalanx.  The podiatrist 
also described a 2-centimeter lesion, plantar left heel; it 
was said to be very painful.  The appellant underwent 
bilateral foot surgery in late November 2006, and the 
operative procedure was described as arthroplasty of the 
right fifth digit with internal fixation, partial excision of 
bone of the middle phalanx fifth right lateral aspect, and 
excision of lesion of the plantar left heel with laser 
ablation of the base.  The preoperative and postoperative 
diagnoses were hammertoe deformity right fifth toe with 
hypertrophied bone middle phalanx and soft tissue lesion 
plantar aspect of the left foot, palpable porokeratoma.  

Review of the record shows that in letters dated in 
April 2006 and July 2006 the RO made requests to the 
appellant's reserve unit for service records including 
reports of physical examinations, service medical treatment 
records, any line of duty determinations made because of any 
injury, and verifications of all periods of service, 
including dates of active duty and dates of ACDUTRA with 
character of service for any period of active duty.  The 
reserve unit did not respond in writing.  In a VA Form 119, 
Report of Contact, the RO reported that in a telephone 
conversation, a sergeant from the appellant's reserve unit 
said the appellant's service medical records were given to 
her when she left the unit, and he said she was a traditional 
drilling soldier.  Thereafter, in August 2006, the appellant, 
at the request of the RO, furnished originals of service 
medical records described above, which end with the report of 
the quintennial examination in December 1997.  The record 
shows that in addition, in August 2006, the National 
Personnel Records Center (NPRC) and VA Records Management 
Center reported it has no service medical records for the 
appellant.  

In September 2006 memorandum, the RO made a formal finding 
that it had determined that service medical records for the 
period December 1997 to September 2005 are unavailable for 
review.  There was no finding pertaining to verification of 
periods of service, including dates of ACDUTRA.  In a letter 
to the appellant dated in September 2006, the RO notified her 
that it had been unable to locate her service medical records 
and gave her an opportunity to furnish any service records or 
other evidence in support of her claim.  

The appellant has not furnished any additional records, but 
at the February 2008 hearing testified that she should have 
copies at home of old orders when he was called to active 
duty, including two-week stints as well as the one month at 
Fort Riley.  In this regard, the Board also notes that in a 
statement received in August 2006, a sergeant, presumably in 
the appellant's unit, stated that the appellant had annual 
training in June 2005 and at that time indicated that she 
could not be exposed to direct sunlight for extended periods 
and that was taken into consideration in the appellant's 
assignment at that time.  

Both complete service medical records and service personnel 
records, specifically records providing dates of ACDUTRA and 
inactive duty for training, are relevant to the appellant's 
claim.  It is the judgment of the Board that additional 
action should be taken to attempt to obtain such records.  
The appellant should be requested to provide any service 
personnel records in her possession that include information 
pertaining to her ACDUTRA dates, including military orders, 
pay records, and/or retirement records.  Also, she should 
again be requested to provide any service medical records in 
her possession for the period from December 1997 to 
September 2005.  In addition, action should be taken to 
request relevant records for the appellant from the United 
States Army Reserve Personnel Center (ARPERCEN) and the 
Defense Finance and Accounting Service (DFAS).  

If records documenting the appellant's ACDUTRA periods are 
obtained, she should be provided a dermatology examination 
with a medical opinion as to whether sun exposure during 
ACDUTA aggravated the appellant's skin disability, including 
scarring alopecia.  In any event, it is the judgment of the 
Board that the appellant should be provided a podiatry 
examination with medical opinion as to the relationship, if 
any, of any current right foot disability (including the 
right fifth toe disability) and any current left foot 
disability to and any injury in service, including blisters 
and hard area on the left foot in June 1981 and trauma to the 
right fifth toe in May 1990.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request 
that she provide any service medical 
records in her possession for the period 
from December 1997 to September 2005.  
Also request that she provide any service 
personnel records in her possession that 
include information pertaining to her 
ACDUTRA dates, including military orders, 
pay records, and/or retirement records.  
These should include records for any and 
all periods of her service in the Army 
Reserves, which she has reported extended 
from February 1981 to September 2005.  

Request that the appellant clarify the 
service periods during which she used her 
maiden name, the surname associated with 
her first marriage, and her current 
surname.  

2.  Take action to attempt to verify, 
through official channels, the 
appellant's service in the U.S. Army 
Reserves, including all periods of 
ACDUTRA and all periods of inactive duty 
for training.  This should include 
requests to the Army Reserve Personnel 
Center (ARPERCEN) and the Defense Finance 
and Accounting Service (DFAS).  Address 
inquires to DFAS-CL/PMCAA and/or DFAS 
Cleveland, Anthony J. Celebreeze Federal 
Building, 1240 East 9th Street, 
Cleveland, Ohio 44199-2055.  

Each of the organizations should be asked 
to confirm and provide the following 
information:

(a)  The appellant's period(s) of active 
duty service. 

(b)  The appellant's period(s) of active 
duty for training and/or inactive duty 
for training service, including the 
specific dates trained.  

(c)  The dates for which the appellant 
was paid for active duty for training 
and/or inactive duty for training service 
while in the US Army reserves.  Copies of 
the appellant's Leave and Earning 
Statements should be obtained and 
included in the claims file for review.  

(d) In addition, request that ARPERCEN 
provide copies of any and all personnel 
and service medical records.  As to 
medical records, of particular interest 
are records for the period from 
December 1997 to September 2005, 
including reports of periodic physical 
examinations and any retirement physical 
examination.  

The requests to ARPERCEN and DFAS should 
be specific as to the appellant's name 
changes during the period February 1981 
to September 2005.  

If the requested records cannot be 
obtained, this should be noted in the 
claims file.  

If any of the above records cannot be 
obtained and VA has affirmative evidence 
that they do not exist, inform the 
appellant of the records that VA was 
unable to obtain, including what efforts 
were made to obtain them.  Also inform 
the appellant that VA will proceed to 
decide her appeal without these records 
unless she is able to submit them.  Allow 
the appellant an appropriate period 
within which she may respond.  

3.  Then, arrange for a VA podiatry 
examination of the appellant to determine 
the nature and etiology of any current 
right foot disability (including right 
fifth digit disability) and any current 
left foot disability.  All indicated 
studies should be performed.  After 
examination of the appellant and review 
of the record (including service medical 
records showing blisters and notation of 
a hard area on the left foot in June 1981 
and the May 1990 service medical records 
reporting trauma to the right fifth toe 
and a painful callus on that toe), the 
examiner should provide an opinion as 
whether it is at least as likely as not 
(50 percent probability or higher) that 
any current left foot disability is the 
result of injury that was incurred or 
aggravated during the appellant's service 
June 1981.  In addition, the examiner 
should be requested to provide an opinion 
as to whether it is at least as likely as 
not (50 percent probability or higher) 
that any current right foot disability 
(including right fifth digit disability) 
is the result of injury that was incurred 
or aggravated during the appellant's 
service in May 1990.  The rationale for 
the opinions should be explained in the 
examination report.  

The claims file must be provided to the 
examiner and that it was available for 
review should be noted in the examination 
report.  

4.  If records are obtained that provide 
dates of the appellant's ACDUTRA, arrange 
for a VA dermatology examination.  The 
purpose of the examination is to 
determine the nature and progression of 
the appellant's claimed skin disability, 
including scarring alopecia.  After 
examination of the appellant and review 
of all available medical records, both 
service records and private medical 
records (which show prescriptions of 
sunscreens and admonitions against sun 
exposure) provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or higher) that 
sun exposure during the appellant's 
ACDUTRA aggravated (i.e., chronically 
worsened) the appellant's skin 
disability, including scarring alopecia.  
The rationale for the opinion should be 
explained in the examination report.  

The claims file must be provided to the 
examiner and that it was available for 
review should be noted in the examination 
report.  

5.  Thereafter, readjudicate the claims 
of entitlement to service connection for 
right foot disability, left foot 
disability, and skin disability, to 
include scarring alopecia.  If any 
benefit sought on appeal is not granted 
to the appellant's satisfaction, issue an 
appropriate supplemental statement of the 
case and provide the appellant an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




